ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Maven Engineering Corporation                  ) ASBCA No. 62658
                                               )
Under Contract No. SPE5E8-18-P-3495            )

APPEARANCES FOR THE APPELLANT:                    Andrew J. Mohr, Esq.
                                                  C. Kelly Kroll, Esq.
                                                  Michelle E. Litteken, Esq.
                                                   Morris, Manning & Martin, LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Steven C. Herrera, Esq.
                                                  J. Maxwell Carrion, Esq.
                                                   Trial Attorneys
                                                   DLA Troop Support
                                                   Philadelphia, PA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: January 8, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62658, Appeal of Maven
Engineering Corporation, rendered in conformance with the Board’s Charter.

      Dated: January 8, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals